               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

YVONNE L. YOUNG,

                       Plaintiff,
                                                        Case No. 18-CV-432-JPS
v.

ALDRICH CHEMICAL CO. LLC,
                                                                        ORDER
                       Defendant.


       Plaintiff was allowed to proceed on claims for wrongful termination,

in violation of the Americans with Disabilities Act (“ADA”), and for

retaliation under the ADA and the Family Medical Leave Act (“FMLA”),

relating to her former employment with Defendant.1 Defendant filed a

motion for summary judgment on June 14, 2019. (Docket #25). Along with

the motion, Defendant filed a supporting statement of facts. (Docket #26-1).

       According to that statement, the facts are as follows. During her time

with Defendant, Plaintiff did not get along well with her supervisor,

Andrea Bralick (“Bralick”). Things came to a head on August 30, 2017, when

Plaintiff sent an e-mail to Bralick criticizing her communication and

leadership skills. Plaintiff then had a meeting with a higher-level supervisor

about Plaintiff’s behavior. She clocked out of work after the meeting and

never returned. After Plaintiff missed three days of work, Defendant sent




       1In her complaint, Plaintiff identifies Defendant as “Milliporesigma.”
(Docket #6 at 1). Defendant explains that this is a trade name for Aldrich Chemical
Co. LLC, which was Plaintiff’s true employer. The Court will substitute
Defendant’s proper name into the case caption.
her a letter informing her that she had been terminated. This was consistent

with Defendant’s no-call, no-show policy, of which Plaintiff was aware.

        As to Plaintiff’s disability-related issues, Defendant notes that she

was granted multiple leaves of absence. Indeed, she was never denied any

request for leave while she was employed with Defendant. Defendant

further states that it accommodated all of her medical restrictions. Though

Plaintiff contends that all of her problems stemmed from Bralick, she

conceded in her deposition that Bralick never made a negative comment

about Plaintiff’s leaves of absence. Also in her deposition, Plaintiff

affirmatively stated that she was fired because of her August 30 e-mail.

        Defendant contends that these facts warrant judgment in its favor on

all of Plaintiff’s claims. Plaintiff cannot prove her ADA claim because, inter

alia, the reason she was fired was her absences, having nothing to do with

her disability. See Ortiz v. Werner Enters., Inc., 834 F.3d 760, 765 (7th Cir.

2016) (Plaintiff must show that her “race, ethnicity, sex, religion, or other

proscribed factor caused the discharge or other adverse employment

action.”) (emphasis added). As to the retaliation claims, Defendant argues

that Plaintiff was not meeting Defendant’s expectations—a required

element of the claims—because she simply walked out and never came

back.

        On June 21, 2019, Plaintiff filed a two-page affidavit which appears

to be responsive to Defendant’s motion. (Docket #27). Therein, she offers a

few statements about evidence and factual issues. Id. The affidavit contains

no citations of any kind or meaningful responses to Defendant’s legal or

factual arguments. Id. Most importantly, Plaintiff entirely failed to respond

to Defendant’s statement of facts in a manner that complies with the

applicable procedural rules. Federal Rule of Civil Procedure 56 and Civil


                                 Page 2 of 5
Local Rule 56 describe in detail the form and contents of a proper summary

judgment submission. In particular, they state that a party opposing a

summary judgment motion must file

       (B) a concise response to the moving party’s statement of facts
       that must contain:
              (i) a reproduction of each numbered paragraph in the
       moving party’s statement of facts followed by a response to
       each paragraph, including, in the case of any disagreement,
       specific references to the affidavits, declarations, parts of the
       record, and other supporting materials relied upon[.]

Civ. L. R. 56(b)(2)(B)(i); see Fed. R. Civ. P. 56(c)(1)(A) (“A party asserting

that a fact . . . is genuinely disputed must support the assertion by: (A) citing

to particular parts of materials in the record[.]”).

       Rather than comply with this rule, Plaintiff merely requests that the

Court “go over all the evidence I have submitted to support my truth.”

(Docket #27 at 2). The Court can do no such thing. Though the Court is

required to liberally construe a pro se plaintiff’s filings, it cannot act as her

lawyer, and it cannot delve through the record to find favorable evidence

for her. Even if such relevant and favorable evidence could be located in the

record, the Court cannot compile that evidence for her and construct legal

or factual arguments on her behalf. In other words, the Court cannot

abandon its role as a neutral decisionmaker and become an advocate for

one party.2


       2 On July 15, 2019, after Defendant had already submitted its reply in
support of its motion, Plaintiff filed a “reply” of her own. (Docket #29). This filing
was improper and in contravention of the applicable rules of procedure. See Civ.
L. R. 7, 56(b). Even if the Court saw fit to consider the document, it changes
nothing. Plaintiff’s “reply” is a narrative response to Defendant’s reply brief,
lacking any citation to law or evidence, and appending a collection of exhibits. It
suffers all of the same infirmities as Plaintiff’s responsive affidavit.


                                    Page 3 of 5
       Plaintiff’s non-compliance with the procedural rules is unacceptable.

By filing her lawsuit, she agreed to become familiar with those rules and

agreed to be bound by them. Indeed, she was twice provided a copy of the

rules applicable to summary judgment proceedings: once by the Court,

(Docket #22), and once by Defendant along with its motion, (Docket #25-1,

#25-2, and #25-3). Despite being repeatedly warned of the strictures of

summary judgment procedure, Plaintiff ignored those rules by failing to

properly dispute Defendant’s proffered facts with citations to relevant,

admissible evidence. Smith v. Lamz, 321 F.3d 680, 683 (7th Cir. 2003). Thus,

the Court deems Defendant’s facts undisputed for purposes of deciding

Defendant’s motion for summary judgment. See Fed. R. Civ. P. 56(e); Civ.

L. R. 56(b)(4); Hill v. Thalacker, 210 F. App’x 513, 515 (7th Cir. 2006) (noting

that district courts have discretion to enforce procedural rules against pro se

litigants).

       Based on the undisputed facts presented by Defendant, and without

legal argument to the contrary from Plaintiff, summary judgment is clearly

appropriate in Defendant’s favor. The Court will, therefore, dismiss each of

Plaintiff’s claims, and this action generally, with prejudice.

        Accordingly,

       IT IS ORDERED that Defendant’s motion for summary judgment

(Docket #25) be and the same is hereby GRANTED; and

       IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED with prejudice.

       The Clerk of the Court is directed to enter judgment accordingly.




                                  Page 4 of 5
Dated at Milwaukee, Wisconsin, this 30th day of July, 2019.

                           BY THE COURT:



                           ____________________________
                           J. P. Stadtmueller
                           U.S. District Judge




                         Page 5 of 5
